Name: COUNCIL REGULATION (EEC) No 1343/93 of 27 May 1993 amending Regulation (EEC) No 3568/90 on the introduction of transitional tariff measures for Bulgaria, Czechoslovakia, Hungary, Poland, Romania, the USSR and Yugoslavia until 31 December 1992 to take account of German unification
 Type: Regulation
 Subject Matter: international trade;  European construction;  Europe;  tariff policy
 Date Published: nan

 2. 6 . 93 Official Journal of the European Communities No L 133/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 1343/93 of 27 May 1993 amending Regulation (EEC) No 3568/90 on the introduction of transitional tariff measures for Bulgaria, Czechoslovakia, Hungary, Poland, Romania, the USSR and Yugoslavia until 31 December 1992 to take account of German unification HAS ADOPTED THIS REGULATION :THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Articles 28 , 43 and 113 thereof, Having regard to the proposal from the Commission, (') Having regard to the opinion of the European Par ­ liament (2), Whereas by Regulation (EEC) No 3568/90 (3) the Council introduced transitional tariff measures for Bulgaria, Czechoslovakia, Hungary, Poland, Romania, the Soviet Union and Yugoslavia, to take account of German unifi ­ cation ; whereas those mesures applied until 31 December 1992 ; Whereas in a letter to the Commission, dated 4 November 1992, Germany requested that the measures introduced by the said Regulation be extended until 31 December 1994 ; Whereas the precarious situation of the economies of the former German Democratic Republic and the countries which had been its trading partners, and notably their high unemployment rates, require that particular atten ­ tion be paid to the survival of small firms ; whereas the survival of such firms could be facilitated by maintaining traditional flows of trade ; Whereas Community commercial policy with regard to the countries in question is , in part, still emerging ; whereas it would seem advisable to extend the tariff measures concerned for one year, except for certain sensi ­ tive agricultural products, pending finalization of that policy and in order to avoid disturbing the trade esta ­ blished betwen those"* countries and the territory of the former German Democratic Republic ; whereas account should nevertheless be taken of political developments in the territory of the former Soviet Union, of former Czechoslovakia and that of the former Yugoslavia, and the formation of States that that implies, Article 1 Article 1 ( 1 ) of Regulation (EEC) No 3568/90 is hereby amended as follows :  in the first subparagraph, the date, '31 December 1992' shall be replaced by the date '31 December 1993', 'Czechoslovakia' shall be replaced by the 'Czech Republic, Slovakia', and the 'USSR' shall be replaced by 'Estonia, Latvia, Lithuania, Ukraine, Belarus, Moldova, Russia, Georgia, Armenia, Azerbaijan, Kazakhstan, Turkmenistan, Uzebekistan, Tajikistan, Kyrgyzstan',  the following sentence shall be added at the end of the third subparagraph ; 'They shall not apply either to products following within Chapters 7, 8 or 20 of the Common Customs Tariff. Article 2 The provisions of this Regulation shall apply to goods from the territory of the former Yugoslavia only if they originate in the Republics of Bosnia-Herzegovina, Croatia or Slovenia, or the former Yugoslav Republic of Mace ­ donia. Article 3 The Commission shall report to the European Parliament and to the Council by 1 October 1993 on the operation of the system established and on the quantities of products which have benefited from it. Article 4 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Community. It shall apply from 1 January 1993 . (') OJ No C 46, 18 . 2. 1993, p. 14. (2) OJ No C 150, 31 . 5. 1993. (3) OJ No L 353, 17. 12. 1990, p. 1 . No L 133/2 Official Journal of the European Communities 2. 6 . 93 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 27 May 1993 . For the Council The President T. LUND